In re Master Automotive Warehouse;— Plaintiff(s); applying for writ of certiorari and/or review; to the Court of Appeal, Fifth Circuit, Nos. 89-CA-0111, 89-CA-0038; Parish of Jefferson, 24th Judicial District Court, Div. “F”, No. 364-772; 24th Judicial District Court, Div. “E”, No. 347-288.
Prior report: La.App., 549 So.2d 321; 549 So.2d 316.
Granted. Judgment of the court of appeal in Master Automotive Warehouse, Inc. v. Jacob J. Amato, Jr., et al, is reversed. Masters Automotive has a right and cause of action against Amato and Creely, the attorneys, individually. Case remanded to the district court and consolidated with Esteve v. Huntsinger & Longo.
CALOGERO, J., dissents.